Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election without traverse of species B, claims 14 – 42, in the Response to Election filed on 11/25/2020 is acknowledged. Non-elected species A, claims 1 – 13, is withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL. Further, in the Claims, filed on 11/25/2020, non-elected claims 1 – 13 are canceled.

Claim status
Claims 14 – 42 are pending and are examined as follows.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55: certified copy of KR 10-2017-0115410, and KR 10-2017-0115411.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/23/2019, and 08/26/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature(s) of the invention specified in the claims.
The following term cited in the claims must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 14	“a main body”;
Claim 14	“an accommodation space”;
Claim 14	“an inner pot”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because “The present disclosure relates to”, line 1, recites a phrase which is implied, and should be avoided. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 15 is objected to because of the following informality: the article “the” is required to show antecedent basis in claim 14 for the limitations: “the current pressure mode”, lines 2 – 3, and “the pressure modes”, line 2. Appropriate correction is required.

Claim 16 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14 – 15 for the limitations: “the current pressure mode”, line 1, and line 4. Further, the article “a” is required to show lack of antecedent basis in claims 14 – 15 for the limitations: “a most recently performed menu”, line 2, and “a menu”, line 4. Appropriate correction is required.

Claim 18 is objected to because of the following informality: the article “the” is required to show antecedent basis in claim 14 for the limitations: “the current pressure mode”, line 2. Appropriate correction is required.

Claim 19 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14, and 17 – 18 for the limitations: “the current 

Claim 24 is objected to because of the following informality: the article “a” is required to show lack of antecedent basis in claim 14 for the limitations: “a prestored menus”, line 3. Appropriate correction is required.

Claim 25 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14, and 17 – 18 for the limitations: “the current pressure mode”, lines 2 – 3. Further, the article “a” is required to show lack of antecedent basis in claims 14, and 24 for the limitations: “a cooking start input”, line 2, “a changed pressure mode”, line 4, and “a most recently performed menu”, line 6. Appropriate correction is required.

Claim 26 is objected to because of the following informality: the article “a” is required to show lack of antecedent basis in claims 14, and 24 for the limitations: “a cooking”, line 2. Appropriate correction is required.

Claim 27 is objected to because of the following informality: the article “a” is required to show lack of antecedent basis in claims 14, and 17 for the limitations: “a high-pressure cooking start input”, line 1, and “a non-pressure cooking start input”, line 2. Appropriate correction is required.

Claim 29 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14, 17, and 20 for the limitations: “the current pressure mode”, line 2. Appropriate correction is required.

Claim 30 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14, 17, and 20 for the limitations: “the current pressure mode”, line 1, and line 2. Appropriate correction is required.

Claim 31 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14, 17, and 20 for the limitations: “the current pressure mode”, line 2. Appropriate correction is required.

Claim 32 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14, 17, and 20 for the limitations: “the current pressure mode”, line 1, and line 2. Appropriate correction is required.

Claim 33 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14, 17, and 20 for the limitations: “the current pressure mode”, line 2. Appropriate correction is required.

Claim 34 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14, 17, and 20 for the limitations: “the current pressure mode”, line 1, and line 2. Appropriate correction is required.

Claim 35 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14, 17, and 20 for the limitations: “the current pressure mode”, line 2. Appropriate correction is required.

Claim 36 is objected to because of the following informality: the article “the” is required to show antecedent basis in claims 14, 17, and 20 for the limitations: “the current pressure mode”, line 1, and line 2. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations
Claim 14	“a controller for determining the pressure mode”, line 9;
Claim 14	“the controller determines the current pressure mode”, line 17;
Claim 14	“the controller causes the display part to … display”, line 18.

has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller”, coupled with functional language “determining”, “determines”, and “causes”, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier sufficient to achieve the indicating function. Claims 15 – 36, 38 – 40, and 42, which depend from claim 14, also variously recite “controller” coupled with functional language “determines”, “causes”, acquires”, “receives”, “performs”, “cancels”, “ignores”, “discards”, and “ends”, without reciting sufficient structure to achieve the function, respectively.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 14 – 36, 38 – 40, and 42 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “the controller 120 may be implemented as a data processor (e.g., CPU, etc.)”, page 8 line 13 (para. 0037), Detailed Description; Table 1, page 27 line 8 (para. 0080) recites controller 120 cooperating with first magnetic sensor 18a, and second magnetic sensor 18b. Further, the specification, page 20 line 17 (para. 0060) 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 14 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 14 – 36, 38 – 40, and 42, the limitation “controller” is not sufficiently explained in the specification. The specification recites “the controller 120 may be implemented as a data processor (e.g., CPU, etc.)”, page 8 line 13 (para. 0037), Detailed Description; and the specification recites “the cooking is being performed according to the non-pressure mode algorithm or the high-pressure mode algorithm”, page 26 line 7 (para. 0078), but does not further sufficiently describe what structures/components of an electric cooker with which a data processor is interacting to accomplish the claimed controlling functions, such as with a memory. Further, the specification does not sufficiently describe what structures/components of an electric cooker such as electrical components/connections, which enable a data processor such as a CPU to interact in the manners claimed in the claims with the claimed structures/components: first sensor, second sensor, display part, prestored menus, input part, and cooking algorithm.

The following is a quotation of 35 U.S.C. 112(b):
.

Claims 14 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 14 – 36, 38 – 40, and 42, the limitation “controller” renders the claims indefinite, in view of the specification, because “controller” is not sufficiently explained in the specification to clarify how a controller is accomplishing the claimed controlling functions and claimed interactions. The specification recites “the controller 120 may be implemented as a data processor (e.g., CPU, etc.)”, page 8 line 13 (para. 0037), Detailed Description; and the specification recites “the cooking is being performed according to the non-pressure mode algorithm or the high-pressure mode algorithm”, page 26 line 7 (para. 0078), but does not further sufficiently describe what structures/components of an electric cooker with which a data processor is interacting to accomplish the claimed controlling functions, such as with a memory. Further, the specification does not sufficiently describe what structures/components of an electric cooker such as electrical components/connections, which enable a data processor such as a CPU to interact in the manners claimed in the claims with the claimed structures/components: first sensor, second sensor, display part, prestored menus, input part, and cooking algorithm. For examination purposes, the limitation is construed to be claiming a data processor, such as a CPU, as recited in the specification, interacting in manners known in the art, with structures/components known in the art as sensors, display parts, menus, input parts, and algorithms.

Regarding claim 14, the limitation “the pressure mode based on the first sensing signal”, line 9, renders the claim indefinite, because there is insufficient antecedent basis for “the pressure mode”, and “the first sensing signal” in the claim. For examination purposes, the limitation is construed to be reciting “a pressure mode based on a first sensing signal”. Further, the limitation “the current pressure mode based on the first and second sensing signals”, line 17, renders the claim indefinite, because there is insufficient antecedent basis for “the current pressure mode”, and “the second sensing signal”. For examination purposes, the limitation is construed to be reciting “a current pressure mode based on the first sensing signal and a second sensing signal”.

Regarding claims 21, 23, and 28, the limitation “the cooking algorithm”, line 2, renders the claims indefinite, because there is insufficient antecedent basis in the claim, and in claims 14, 17, 20, 22, and 27 from which the claims depend. For examination purposes, the limitation is construed to be reciting “a cooking algorithm”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over BARAILLE ET AL (US 2012/0012010 A1), in view of KWON (US 6,238,015 B1).
Regarding claim 14, Baraille discloses
	an electric cooker [cooking utensil 1, para. 0040, Detailed Description], comprising:
	an inner pot [a vessel (not shown) forming a cooking receptacle for receiving the food to be cooked, para. 0042, Detailed Description];
	a lid coupled to an upper portion [lid 3 cooperating with upper portion of cooking utensil 1, fig. 1] to be opened and closed [locking/unlocking means 4, fig. 1];
	a pressure conversion part for selecting a high-pressure mode and a non-pressure mode [first control member 9, fig. 1; "cooking position", and "opening position", para. 0052, Detailed Description] by opening and closing a discharge path configured to pass through [fluid communication formed by axial duct, valve 50 with valve body, sphere 52, seat 51, sleeve 53, fig. 4 and para. 0060, Detailed Description] and to block a gap between an inside of the inner pot and an outside of the lid [sphere 52 and seat 51 block fluid communication, fig. 4 and para. 0060, Detailed Description];
	a first sensor for sensing the high-pressure mode or the non-pressure mode selected by the pressure conversion part [sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2];
	a controller for determining the pressure mode based on the first sensing signal from the first sensor among the pressure modes including at least the high-pressure mode and [information device 60, fig. 1; "four cooking positions", and "opening position", para. 0077, Detailed Description];
	a second sensor for sensing a different pressure mode from the pressure mode sensed by the first sensor [sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2; "four cooking positions", and "opening position", para. 0077, Detailed Description]; and
	a display part for displaying prestored menus including high-pressure menus and non-pressure menus [display screen 61 with signal 70, fig. 1; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; capable of also displaying an opening position image] and the pressure modes at least including the high-pressure mode and the non-pressure mode ["display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; capable of also displaying an opening position image],
	wherein the controller determines the current pressure mode based on the first and second sensing signals from the first and second sensors [sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2; "four cooking positions", and "opening position", para. 0077, Detailed Description] and causes the display part to visually or audibly display the current pressure mode [information device 60 determines signal 70 to be displayed on display screen 61, fig. 1; "the information device 60 is designed so that the signal 70 characteristic of the first predetermined position of the control member 9 is of audible and/or visible type", para. 0071, Detailed Description].
	However, Baraille does not explicitly disclose
	a main body having an accommodation space therein;
	a lid coupled to an upper portion of the main body;
	opening and closing a plurality of discharge paths.
	Kwon discloses a pressurizing rice cooker [cooker fig. 1]; Kwon teaches among other limitations
	a main body having an accommodation space therein [cooker housing 12 accommodating cooking vessel 10, fig. 1];
	a lid coupled to an upper portion of the main body [lid 14, fig. 1]; 
	opening and closing a plurality of discharge paths [steam exhaust pipe 40, fig. 5b, and steam exhaust pipe 40 with valve cap 60, fig. 6; two positions of steam exhaust pipe recited].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a cooker housing, a lid, and a discharge path, of the cooking utensil of Baraille, by adding a cooking vessel, lid interaction with a cooker housing, and multiple exhaust pipes, as taught by Kwon, for the purpose of duplicating fluid communication paths between a cooking vessel and an external environment outside a lid, for the advantage of enabling fine control of pressure in a cooking vessel [Kwon, col. 6 line 25, Detailed Description: "by utilizing the steam exhaust systems according to the embodiments of the present invention as described above, cooking can be performed selectively in a non-pressurizing mode and in a changeable-pressure mode, according to the user's taste. Further, even in the case of cooking in a so-called pressurizing mode, in which the interior of the cooking vessel is maintained pressurized while the cooking is performed, there is another advantage in that the state of the cooked rice can be selected in a variety of ranges by controlling the magnitude of the pressure in the cooking vessel"].

Regarding claim 15, Baraille, and Kwon discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the current pressure mode, and the pressure modes.
Baraille further discloses
	the controller determines whether there is a change in current pressure mode [sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2; "four cooking positions", and "opening position", para. 0077, Detailed Description] and causes the menus and pressure modes to be displayed differently when there is a change in current pressure mode and when there is no change in current pressure mode [information device 60 determines signal 70 to be displayed on display screen 61, fig. 1; "the information device 60 is designed so that the signal 70 characteristic of the first predetermined position of the control member 9 is of audible and/or visible type", para. 0071, Detailed Description; change in position of control member 9 changes signal 70].

Claims 16 – 20, 22, 24 – 27, and 33 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over BARAILLE ET AL (US 2012/0012010 A1), in view of KWON (US 6,238,015 B1), as applied to claims 14 – 15 above, and further in view of KINOSHITA (JP 2012220091A, Espacenet translation).
Regarding claim 16, Baraille, and Kwon discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the current pressure mode, and the menus.
Baraille further discloses
	if there is no change in the current pressure mode, the controller causes the current pressure mode to be turned on on the display part [information device 60 determines signal 70 to be displayed on display screen 61, fig. 1; "the information device 60 is designed so that the signal 70 characteristic of the first predetermined position of the control member 9 is of audible and/or visible type", para. 0071, Detailed Description; no change in position of control member 9 results in no change to signal 70].
	However, Baraille does not explicitly disclose
	if there is a change in current mode, the menu corresponding to the changed mode to be flickered for a certain time, the menus other than the flickered menu to be turned on to visually or audibly display the change in the mode, and the changed mode and the most recently performed menu corresponding to the changed mode to be turned on.
	Kinoshita discloses a cooking pan [pan 1, fig. 1]; Kinoshita teaches among other limitations
	if there is a change in the current mode, the menu corresponding to the changed mode to be flickered for a certain time [menu display unit 12 of display unit 10, fig. 3; "the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description], the menus other than the [menu display unit 12 of display unit 10, fig. 3; "the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description], and the changed mode and the most recently performed menu corresponding to the changed mode to be turned on [menu display unit 12 of display unit 10, fig. 3; "the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a display screen with a signal, of the cooking utensil of Baraille, by causing the display corresponding to a new menu selection to blink, while lighting other menu selection display portions to light differently, as taught by Kinoshita, for the purpose of providing clear feedback to a cooking pan user the status of selection of a cooking menu, for the advantage of ease of use of a cooking pan pertaining to current selection and available other selections [Kinoshita, para. 0034, Description: "the user can grasp the currently selected menu at a glance because the currently selected heating menu lamp 12a blinks at a higher brightness than the other menu lamps. Since the menu lamps that have not been selected are also lit, it is possible to immediately grasp all the menus that can be selected"].

Regarding claim 17, Baraille, and Kwon discloses substantially all the limitations as set forth above, such as
the electric cooker, the menus, the display part, the controller, and the prestored menus.
Baraille further discloses
	an input part for receiving a selection-confirmed input from a user [printed circuit 14, fig. 2; receives input from sensor 10, sensor 11, and sensor 12, user confirms selection with activator 13 of first control member 9, fig.2] displayed on the display part [display screen 61 with signal 70, fig. 1], wherein the controller causes the display part to display [information device 60, with display screen 61 with signal 70, fig. 1; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description] and receives the selection-confirmed input from the input part [information device 60 receives input from printed circuit 14, sensor 10, sensor 11, and sensor 12, fig. 2].
	However, Baraille does not explicitly disclose
	a selection-confirmed menu input from a user among the menus displayed,
	display the prestored menus and receives the selection-confirmed menu input.
	Kinoshita teaches among other limitations
	a selection-confirmed menu input from a user among the menus displayed [menu selection key 13c, fig. 3; "menu selection key 13c once, the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description],
	display the prestored menus and receives the selection-confirmed menu input [menu selection key 13c, fig. 3; "menu selection key 13c once, the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description; selection is received, and prestored menus are lit].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a display screen with a signal, of the cooking utensil of Baraille, by causing the display corresponding to a new menu selection to blink, while lighting other menu selection display portions to light differently, as taught by Kinoshita, for the purpose of providing clear feedback to a cooking pan user the status of selection of a cooking menu, for the advantage of ease of use of a cooking pan pertaining to current selection and available other selections [Kinoshita, para. 0034, Description: "the user can grasp the currently selected menu at a glance because the currently selected heating menu lamp 12a blinks at a higher brightness than the other menu lamps. Since the menu lamps that have not been selected are also lit, it is possible to immediately grasp all the menus that can be selected"].

Regarding claim 18, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the current pressure mode, and the input part.
Baraille further discloses
	the controller determines whether there is a change in the current pressure mode [information device 60, cooperating with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2; "four cooking positions", and "opening position", para. 0077, Detailed Description; change initiated by movement of activator 13 of first control member 9, fig. 2] until the controller acquires a cooking start input from the input part [information device 60, acquires change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2].

Regarding claim 19, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as
the electric cooker, the current pressure mode, the controller, the menu, the menus, the selection-confirmed menu input, and the input part.
Baraille further discloses
	the controller receives the selection-confirmed input from the input part [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2].
	However, Baraille does not explicitly disclose
	if there is a change in the current mode, the menu corresponding to the changed mode to be flickered for a certain time, the menus other than the flickered menu to be turned on to visually or audibly display the change in the mode, and the changed mode and the most recently performed menu corresponding to the changed mode to be turned on.
	Kinoshita teaches among other limitations
if there is a change in the current mode, the menu corresponding to the changed mode to be flickered for a certain time [menu display unit 12 of display unit 10, fig. 3; "the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description], the menus other than the flickered menu to be turned on to visually or audibly display the change in the mode [menu display unit 12 of display unit 10, fig. 3; "the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description], and the changed mode and the most recently performed menu corresponding to the changed mode to be turned on [menu display unit 12 of display unit 10, fig. 3; "the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a display screen with a signal, of the cooking utensil of Baraille, by causing the display corresponding to a new menu selection to blink, while lighting other menu selection display portions to light differently, as taught by Kinoshita, for the purpose of providing clear feedback to a cooking pan user the status of selection of a cooking menu, for the advantage of ease of use of a cooking pan pertaining to current selection and available other selections [Kinoshita, para. 0034, Description: "the user can grasp the currently selected menu at a glance because the currently selected heating menu lamp 12a blinks at a higher brightness than the other menu lamps. Since the menu lamps that have not been selected are also lit, it is possible to immediately grasp all the menus that can be selected"].

Regarding claim 20, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as

Baraille further discloses
	the controller acquires the cooking start input from the input part [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; start of cooking is a change requested by user] and determines whether the current pressure mode corresponds to the selection-confirmed [information device 60 receives input from printed circuit 14, sensor 10, sensor 11, and sensor 12, fig. 2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is start of cooking change requested by user].

Regarding claim 22, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the input part, and the current pressure mode.
Baraille further discloses
	the controller acquires either a high-pressure cooking start input or a non-pressure cooking start input from the input part [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; start of cooking is a change requested by user; "four cooking positions", and "opening position", para. 0077, Detailed Description].
	However, Baraille does not explicitly disclose
	determines whether the cooking start input and the current pressure mode and the selected menu correspond to each other.
	Kinoshita teaches among other limitations
	determines whether the cooking start input and the current pressure mode and the selected menu correspond to each other [menu selection key 13c, fig. 3; "menu selection key 13c once, the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description; selection is received, capable of being cooking start; heating menu lamp 12a is blinked when status between menu selection key 13c, and heating menu is established, fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a display screen with a signal, of the cooking utensil of Baraille, by causing the display corresponding to a new menu selection to blink, while lighting other menu selection display portions to light differently, as taught by Kinoshita, for the purpose of providing clear feedback to a cooking pan user the status of selection of a cooking menu, for the advantage of ease of use of a cooking pan pertaining to current selection and available other selections [Kinoshita, para. 0034, Description: "the user can grasp the currently selected menu at a glance because the currently selected heating menu lamp 12a blinks at a higher brightness than the other menu lamps. Since the menu lamps that have not been selected are also lit, it is possible to immediately grasp all the menus that can be selected"].

Regarding claim 24, Baraille, and Kwon discloses substantially all the limitations as set forth above, such as
the electric cooker, the menus, the display part, the controller, the current pressure mode, the controller, and the input part.
Baraille further discloses
	an input part for receiving a selection-confirmed input from a user [printed circuit 14, fig. 2; receives input from sensor 10, sensor 11, and sensor 12, user confirms selection with activator 13 of first control member 9, fig.2] displayed on the display part [display screen 61 with signal 70, fig. 1], wherein the controller receives a selection-confirmed input from the input part corresponding to the current pressure mode [printed circuit 14, fig. 2; receives input from sensor 10, sensor 11, and sensor 12, user confirms selection with activator 13 of first control member 9, fig.2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description].
	However, Baraille does not explicitly disclose
	a selection-confirmed menu input from a user among the menus displayed,
	the controller causes only the menus corresponding to the current pressure mode or the prestored menus to be turned on and receives a selection-confirmed menu input from the input part among the menus.
	Kinoshita teaches among other limitations
[menu selection key 13c, fig. 3; "menu selection key 13c once, the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description],
	the controller causes only the menus corresponding to the current mode or the prestored menus to be turned on [menu selection key 13c, fig. 3; "menu selection key 13c once, the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description] and receives a selection-confirmed menu input from the input part among the menus [menu selection key 13c, fig. 3; "menu selection key 13c once, the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance", para. 0033, Description; selection is received].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a display screen with a signal, of the cooking utensil of Baraille, by causing the display corresponding to a new menu selection to blink, while lighting other menu selection display portions to light differently, as taught by Kinoshita, for the purpose of providing clear feedback to a cooking pan user the status of selection of a cooking menu, for the advantage of ease of use of a cooking pan pertaining to current selection and available other selections [Kinoshita, para. 0034, Description: "the user can grasp the currently selected menu at a glance because the currently selected heating menu lamp 12a blinks at a higher brightness than the other menu lamps. Since the menu lamps that have not been selected are also lit, it is possible to immediately grasp all the menus that can be selected"].

Regarding claim 25, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the current pressure mode, the input part, the menu, the menus, and the selection-confirmed menu input.
Baraille further discloses
	the controller determines whether there is a change in the current pressure mode [information device 60, cooperating with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2; "four cooking positions", and "opening position", para. 0077, Detailed Description; change initiated by movement of activator 13 of first control member 9, fig. 2] until the controller acquires a cooking start input from the input part [information device 60, acquires change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2], and receives the selection-confirmed input from the input part [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2].
	However, Baraille does not explicitly disclose
	if there is a change in the current mode, the menu corresponding to the changed mode to be flickered for a certain time, the menus other than the flickered menu to be turned on to visually or audibly display the change in the mode, and the changed mode 
	Kinoshita teaches among other limitations
if there is a change in the current mode, the menu corresponding to the changed mode to be flickered for a certain time [menu display unit 12 of display unit 10, fig. 3; "the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description], the menus other than the flickered menu to be turned on to visually or audibly display the change in the mode [menu display unit 12 of display unit 10, fig. 3; "the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description], and the changed mode and the most recently performed menu corresponding to the changed mode to be turned on [menu display unit 12 of display unit 10, fig. 3; "the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a display screen with a signal, of the cooking utensil of Baraille, by causing the display corresponding to a new menu selection to blink, while lighting other menu selection display portions to light differently, as taught by Kinoshita, for the purpose of providing clear feedback to a cooking pan user the status of selection of a cooking menu, for the advantage of ease of use of a cooking pan pertaining to current selection and available other selections [Kinoshita, para. 0034, Description: "the user can grasp the currently selected menu at a glance because the currently selected heating menu lamp 12a blinks at a higher brightness than the other menu lamps. Since the menu lamps that have not been selected are also lit, it is possible to immediately grasp all the menus that can be selected"].

Regarding claim 26, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the cooking start input, the input part, the cooking algorithm, and the current pressure mode.
Baraille further discloses
	the controller acquires the cooking start input from the input part [information device 60, acquires change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2] and performs a cooking according to the cooking algorithm in the current pressure mode [user confirms selection with activator 13 of first control member 9, fig.2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; information device starts cooking at the selected operating pressure, considered as a cooking algorithm].

Regarding claim 27, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the cooking start input, the input part, and the current pressure mode.
Baraille further discloses
	the controller acquires either a high-pressure cooking start input or a non-pressure cooking start input from the input part [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; start of cooking is a change requested by user; "four cooking positions", and "opening position", para. 0077, Detailed Description].
	However, Baraille does not explicitly disclose
	determines whether the cooking start input corresponds to the current pressure mode.
	Kinoshita teaches among other limitations
	determines whether the cooking start input corresponds to the current pressure mode [menu selection key 13c, fig. 3; "menu selection key 13c once, the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description; selection is received, capable of being cooking start; heating menu lamp 12a is blinked when status between menu selection key 13c, and heating menu is established, fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a display screen with a signal, of the cooking utensil of Baraille, by causing the display corresponding to a new menu selection to blink, while lighting other menu selection display portions to light differently, as taught by Kinoshita, for the purpose [Kinoshita, para. 0034, Description: "the user can grasp the currently selected menu at a glance because the currently selected heating menu lamp 12a blinks at a higher brightness than the other menu lamps. Since the menu lamps that have not been selected are also lit, it is possible to immediately grasp all the menus that can be selected"].

Regarding claim 33, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the current pressure mode, and the cooking algorithm.
Baraille further discloses
	the controller determines whether there is a change in the current pressure mode while performing the cooking algorithm [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is a change of pressure mode requested by user, and changes the operating pressure].

Regarding claim 34, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the current pressure mode, and the cooking algorithm.
Baraille further discloses
	if there is a change in the current pressure mode, the controller cancels the cooking algorithm, and if there is no change in current pressure mode, the controller performs the cooking algorithm [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is a change of pressure mode requested by user, and changes the operating pressure].

Claims 21, 23, 28 – 32, and 35 – 42  are rejected under 35 U.S.C. 103 as being unpatentable over BARAILLE ET AL (US 2012/0012010 A1), in view of KWON (US 6,238,015 B1), and in view of KINOSHITA (JP 2012220091A, Espacenet translation), as applied to claims 14 – 20, and 22 above,  and further in view of WANG ET AL (US 2016/0198883 A1).
Regarding claim 21, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as

Baraille further discloses
	if the current pressure mode corresponds [information device 60, with display screen 61 with signal 70, fig. 1; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description], the controller performs the cooking according to a cooking algorithm in the current pressure mode [information device 60 receives input from printed circuit 14, sensor 10, sensor 11, and sensor 12, fig. 2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is start of cooking change requested by user].
	However, Baraille does not explicitly disclose
	if the current mode does not correspond to the selection-confirmed menu, the controller causes the display part to display an error that the current mode does not correspond to the selection-confirmed menu and receives the selection-confirmed menu input again from the input part.
	Wang discloses a pressure cooking appliance [pressure cooking appliance 102, fig. 1B]; Wang teaches among other limitations
	if the current mode does not correspond to the selection-confirmed menu, the controller causes the display part to display an error that the current mode does not [recipe controller 320, safety controller 316, and user-control device 202, fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error", para. 0160, Detailed Description; user interface 110, fig. 3, displays status information of appliance, capable of being an unknown error status, para. 0113, Detailed Description] and receives the selection-confirmed menu input again from the input part [recipe controller 320, safety controller 316, and user-control device 202, fig. 3; "The safety controller 316 monitors the recipe controller 320 and resets the recipe controller 320 if expected responses are not received from the recipe controller 320", para. 0160, Detailed Description; reset capable of making recipe controller 320 receive input from user control device 202, fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify an information device, of the cooking utensil of Baraille, by incorporating error checking and error correction, as taught by Wang, for the purpose of removing an error state during cooking, for the advantage of enabling safe, correct cooking by accepting further user input [Wang, para. 0161, Detailed Description: "The safety controller 316 may be further configured to monitor the operation of the recipe controller 320, and to reset the operation of the recipe controller 320 for the case where an expected response was not received from the recipe controller 320"].

Regarding claim 23, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as
the electric cooker, the cooking start input, the current pressure mode, the selected menu, the controller, the current pressure mode, and the display part.
Baraille further discloses
	if the cooking start input and the current pressure mode correspond to each other [information device 60, with display screen 61 with signal 70, fig. 1; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description], the controller performs a cooking algorithm corresponding to the current pressure mode [information device 60 receives input from printed circuit 14, sensor 10, sensor 11, and sensor 12, fig. 2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is start of cooking change requested by user].
	However, Baraille does not explicitly disclose
	if the cooking start input and the current mode and the selected menu correspond to each other, and if any one of the cooking start input and the current mode and the selected menu do not correspond to each other, the controller causes the display part to display an error of the cooking start input.
	Kinoshita teaches among other limitations
	the cooking start input and the current mode and the selected menu correspond to each other [menu selection key 13c, fig. 3; "menu selection key 13c once, the heating menu is selected. At this time, the heating menu lamp 12a is blinked at the first luminance, and the menu items for other deep-fried foods, kettles, and rice cookers are lit at the second luminance lower than the first luminance", para. 0033, Description; selection is received, capable of being cooking start; heating menu lamp 12a is blinked when status between menu selection key 13c, and heating menu is established, fig. 3].
	Wang teaches among other limitations
	if any one of the cooking start input and the current mode and the selected menu do not correspond to each other, the controller causes the display part to display an error of the cooking start input [recipe controller 320, safety controller 316, and user-control device 202, fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error", para. 0160, Detailed Description; user interface 110, fig. 3, displays status information of appliance, capable of being an error in cooking start status, para. 0113, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a display screen with a signal, of the cooking utensil of Baraille, by causing the display corresponding to a new menu selection to blink, as taught by Kinoshita, for the purpose of providing clear feedback to a cooking pan user the status of selection of a cooking menu, for the advantage of ease of use of a cooking pan pertaining to current selection and available other selections [Kinoshita, para. 0034, Description: "the user can grasp the currently selected menu at a glance because the currently selected heating menu lamp 12a blinks at a higher brightness than the other menu lamps. Since the menu lamps that have not been selected are also lit, it is possible to immediately grasp all the menus that can be selected"]. Further it would have been obvious to one of ordinary skill in the art before the effective filing date to modify an information device, of the cooking utensil of Baraille, by incorporating error checking and error correction, as taught by Wang, for the purpose of removing an error state during cooking, for the advantage of enabling safe, correct cooking by accepting [Wang, para. 0161, Detailed Description: "The safety controller 316 may be further configured to monitor the operation of the recipe controller 320, and to reset the operation of the recipe controller 320 for the case where an expected response was not received from the recipe controller 320"].

Regarding claim 28, Baraille, Kwon, and Kinoshita discloses substantially all the limitations as set forth above, such as
the electric cooker, the cooking start input, the current pressure mode, the controller, the current pressure mode, and the display part.
Baraille further discloses
	if the cooking start input corresponds to the current pressure mode [information device 60, with display screen 61 with signal 70, fig. 1; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description], the controller performs a cooking algorithm corresponding to the current pressure mode [information device 60 receives input from printed circuit 14, sensor 10, sensor 11, and sensor 12, fig. 2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is start of cooking change requested by user].
	However, Baraille does not explicitly disclose

	Wang teaches among other limitations
	if the cooking start input does not correspond to the current mode, the controller causes the display part to display an error of the cooking start input [recipe controller 320, safety controller 316, and user-control device 202, fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error", para. 0160, Detailed Description; user interface 110, fig. 3, displays status information of appliance, capable of being an error in cooking start status, para. 0113, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify an information device, of the cooking utensil of Baraille, by incorporating error checking and error correction, as taught by Wang, for the purpose of removing an error state during cooking, for the advantage of enabling safe, correct cooking by accepting further user input [Wang, para. 0161, Detailed Description: "The safety controller 316 may be further configured to monitor the operation of the recipe controller 320, and to reset the operation of the recipe controller 320 for the case where an expected response was not received from the recipe controller 320"].

Regarding claim 29, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the current pressure mode, and the cooking algorithm.
Baraille further discloses
	the controller determines whether there is a change in current pressure mode while performing the cooking algorithm [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is a change of pressure mode requested by user].

Regarding claim 30, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the current pressure mode, the controller, and the cooking algorithm.
Baraille further discloses
	if there is a change in the current pressure mode, the controller cancels the cooking algorithm, and if there is no change in the current pressure mode, the controller performs the cooking algorithm [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is a change of pressure mode requested by user, and changes the operating pressure].

Regarding claim 31, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the current pressure mode, and the cooking algorithm.
Baraille further discloses
	the controller determines whether there is a change in current pressure mode while performing the cooking algorithm [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is a change of pressure mode requested by user, and changes the operating pressure].

Regarding claim 32, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the current pressure mode, and the cooking algorithm.
Baraille further discloses
[information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is a change of pressure mode requested by user, and changes the operating pressure].

Regarding claim 35, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the controller, the current pressure mode, and the cooking algorithm.
Baraille further discloses
	the controller determines whether there is a change in the current pressure mode while performing the cooking algorithm [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is a change of pressure mode requested by user, and changes the operating pressure].

Regarding claim 36, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the current pressure mode, the controller, and the cooking algorithm.
Baraille further discloses
	if there is a change in the current pressure mode, the controller cancels the cooking algorithm, and if there is no change in the current pressure mode, the controller performs the cooking algorithm [information device 60, printed circuit 14, fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2, user confirms selection with activator 13 of first control member 9, fig.2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; selected operating pressure is a change of pressure mode requested by user, and changes the operating pressure].

Regarding claim 37, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the current pressure mode, the first sensing signal, and the second sensing signal.
Baraille further discloses
	the controller receives the first and second sensing signals [sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2; "four cooking positions", and "opening position", para. 0077, Detailed Description].
	However, Baraille does not explicitly disclose
	the current mode comprises an error mode in which the first and second sensing signals cannot be received.
	Wang teaches among other limitations
	the current mode comprises an error mode in which the first and second sensing signals cannot be received [recipe controller 320, safety controller 316, and user-control device 202, fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error", para. 0160, Detailed Description; user interface 110, fig. 3, displays status information of appliance, capable of being an error in cooking start status, para. 0113, Detailed Description; unknown state capable of being a state in which signals cannot be received].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify an information device, of the cooking utensil of Baraille, by incorporating error checking and error correction, as taught by Wang, for the purpose of removing an error state during cooking, for the advantage of enabling safe, correct cooking by accepting further user input [Wang, para. 0161, Detailed Description: "The safety controller 316 may be further configured to monitor the operation of the recipe controller 320, and to reset the operation of the recipe controller 320 for the case where an expected response was not received from the recipe controller 320"].

Regarding claim 38, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the display part, the pressure conversion part, the high-pressure mode, the non-pressure mode, the current pressure mode, and the error mode.
Baraille further discloses
	the controller causes the display part to display that the pressure conversion part [first control member 9, fig. 1; "cooking position", and "opening position", para. 0052, Detailed Description] should be operated in the high-pressure mode or the non-pressure mode [first control member 9, fig. 1; "cooking position", and "opening position", para. 0052, Detailed Description].
	However, Baraille does not explicitly disclose
	if the current pressure mode is the error mode, the controller causes the display part to display.
	Wang teaches among other limitations
	if the current pressure mode is the error mode, the controller causes the display part to display [user interface 110 with display, fig. 1B; recipe controller 320, safety controller 316, and user-control device 202, fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error", para. 0160, Detailed Description; user interface 110, fig. 3, displays status information of appliance, capable of being an error in cooking start status, para. 0113, Detailed Description; unknown state capable of being a state in which signals cannot be received; user interface 110 capable of displaying an error state].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify an information device, of the cooking utensil of Baraille, by incorporating error checking, error display, and error correction, as taught by Wang, for the purpose of removing an error state during cooking, for the advantage of enabling safe, correct cooking by accepting further user input [Wang, para. 0161, Detailed Description: "The safety controller 316 may be further configured to monitor the operation of the recipe controller 320, and to reset the operation of the recipe controller 320 for the case where an expected response was not received from the recipe controller 320"].

Regarding claim 39, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the current pressure mode, the error mode, and the controller.
Baraille further discloses
	an input part for acquiring an input [activator 13 of first control member 9, fig.2],
	the controller receives the input from the input part [information device 60, fig. 1, cooperating with activator 13 of first control member 9, fig.2; "four cooking positions", and "opening position", para. 0077, Detailed Description].
	However, Baraille does not explicitly disclose

	Wang teaches among other limitations
	if the current mode is the error mode, the controller ignores or discards the input from the input part [recipe controller 320, safety controller 316, and user-control device 202, fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error", para. 0160, Detailed Description; user interface 110, fig. 3, displays status information of appliance, capable of being an error in cooking start status, para. 0113, Detailed Description; unknown state capable of being a state in which signals cannot be received by recipe controller 320].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify an information device, of the cooking utensil of Baraille, by incorporating error checking and error correction, as taught by Wang, for the purpose of removing an error state during cooking, for the advantage of enabling safe, correct cooking by accepting further user input [Wang, para. 0161, Detailed Description: "The safety controller 316 may be further configured to monitor the operation of the recipe controller 320, and to reset the operation of the recipe controller 320 for the case where an expected response was not received from the recipe controller 320"].

Regarding claim 40, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the current pressure mode, the high-pressure mode, the non-pressure mode, the controller, and the input.
Baraille further discloses
	determining that the current pressure mode is the high-pressure mode or the non-pressure mode [information device 60, fig. 1, cooperating with activator 13 of first control member 9, fig.2; "four cooking positions", and "opening position", para. 0077, Detailed Description].
	However, Baraille does not explicitly disclose
	the controller ends the process of ignoring or discarding the input.
	Wang teaches among other limitations
	the controller ends the process of ignoring or discarding the input ["The safety controller 316 may be further configured to monitor the operation of the recipe controller 320, and to reset the operation of the recipe controller 320 for the case where an expected response was not received from the recipe controller 320", para. 0161, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify an information device, of the cooking utensil of Baraille, by incorporating error checking and error correction, as taught by Wang, for the purpose of removing an error state during cooking, for the advantage of enabling safe, correct cooking by accepting further user input [Wang, para. 0161, Detailed Description: "The safety controller 316 may be further configured to monitor the operation of the recipe controller 320, and to reset the operation of the recipe controller 320 for the case where an expected response was not received from the recipe controller 320"].

Regarding claim 41, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the current pressure mode, the first sensing signal, and the second sensing signal.
Baraille further discloses
	the current pressure mode in which both the first and second sensing signals are received [information device 60, fig. 1, cooperating with activator 13 of first control member 9, fig.2; "four cooking positions", and "opening position", para. 0077, Detailed Description; two signals are received from sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, fig.2].
	However, Baraille does not explicitly disclose
	a failure mode.
	Wang teaches among other limitations
	a failure mode [recipe controller 320, safety controller 316, and user-control device 202, fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error", para. 0160, Detailed Description; user interface 110, fig. 3, displays status information of appliance, capable of being an unknown error status, para. 0113, Detailed Description; unknown state of recipe controller 320 considered as a failure mode].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify an information device, of the cooking utensil of Baraille, by [Wang, para. 0161, Detailed Description: "The safety controller 316 may be further configured to monitor the operation of the recipe controller 320, and to reset the operation of the recipe controller 320 for the case where an expected response was not received from the recipe controller 320"].

Regarding claim 42, Baraille, Kwon, Kinoshita, and Wang discloses substantially all the limitations as set forth above, such as
the electric cooker, the current pressure mode, the failure mode, the controller, the display part, the input, and the input part.
Baraille further discloses
	an input part for acquiring an input [activator 13 of first control member 9, fig.2],
	the controller causes the display part to display [display screen 61 with signal 70, fig. 1; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", para. 0070, Detailed Description; capable of also displaying an opening position image],
	the controller receives the input from the input part [information device 60, fig. 1, cooperating with activator 13 of first control member 9, fig.2; "four cooking positions", and "opening position", para. 0077, Detailed Description].
	However, Baraille does not explicitly disclose

	Wang teaches among other limitations
	if the current mode is the failure mode, the controller causes the display part to display [user interface 110 with display, fig. 1B; recipe controller 320, safety controller 316, and user-control device 202, fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error", para. 0160, Detailed Description; user interface 110, fig. 3, displays status information of appliance, capable of being an error in cooking start status, para. 0113, Detailed Description; unknown state capable of being a state in which signals cannot be received; user interface 110 capable of displaying an error state] and ignores or discards the input from the input part [recipe controller 320, safety controller 316, and user-control device 202, fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error", para. 0160, Detailed Description; user interface 110, fig. 3, displays status information of appliance, capable of being an error in cooking start status, para. 0113, Detailed Description; unknown state capable of being a state in which signals cannot be received by recipe controller 320].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify an information device, of the cooking utensil of Baraille, by incorporating error checking, error display, and error correction, as taught by Wang, for the purpose of removing an error state during cooking, for the advantage of enabling safe, correct cooking by accepting further user input [Wang, para. 0161, Detailed Description: "The safety controller 316 may be further configured to monitor the operation of the recipe controller 320, and to reset the operation of the recipe controller 320 for the case where an expected response was not received from the recipe controller 320"].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BARAILLE ET AL (US 2012/0040067 A1) discloses a steam pressure cooker with a pressure selector member.
HE ET AL (US 2008/0142498 A1) discloses a pressure cooker with a pressure switch.
SEURAT GUIOCHET ET AL (US 2005/0132894 A1) discloses a pressure cooker with a pressure control member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
02/09/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761